Citation Nr: 0024967	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  94-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Service connection for gender dysphoria (transsexualism), 
as being secondary to, or aggravated by, service-connected 
PTSD.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This appeal arises from a March 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for gender 
dysphoria (transsexualism), as being secondary to, or 
aggravated by, service-connected PTSD, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The veteran's PTSD symptomatology does not indicate that 
his ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or that, 
by reason of psychoneurotic symptoms his reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, under the 
former criteria.

3.  The veteran's PTSD symptomatology is not productive of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, under 
the revised criteria, from November 7, 1996.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for gender 
dysphoria (transsexualism), as being secondary to, or 
aggravated by, service-connected PTSD, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The criteria for an increased rating for PTSD, currently 
rated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, 4.132, Diagnostic Code 9411 (1993); 38 C.F.R. 
§§ 4.125-4.126, 4.130, Diagnostic Code 9411 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's claims were remanded 
in April 1997 to obtain Social Security, private, and VA 
medical records, and to provide the veteran psychiatric 
examinations to determine the nature and etiology of his 
sexual psychiatric disorder, and the level of disability of 
his service-connected PTSD.  That development having been 
successfully completed, his appeal has been returned to the 
Board.

I.  Service connection for gender dysphoria, as being 
secondary to, or aggravated by, service-connected PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  For veteran's of wartime service and for peacetime 
service after December 31, 1946, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  See 38 C.F.R. § 3.306.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Hunt, 1 Vet. 
App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that section 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation.  See Jenson v. Brown, 19 F.3d 1413, 1416-1417 
(Fed. Cir. 1994).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well 
grounded claim for direct or secondary service connection.  A 
claim for secondary service connection must, as must all 
claims, be well grounded under 38 U.S.C.A. § 5107(a).  See 
Dinsay v. Brown, 9 Vet. App. 79, 86 (1996); see also Locher 
v. Brown, 9 Vet. App. 535, 539 (1996); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996) (requiring medical evidence showing 
a relationship between a service-connected disability and the 
condition claimed to be secondarily service connected).  In 
this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).  

While the veteran has reported that his desire to wear 
women's clothing began at about age five or six (see February 
1994 VA examination report), whether or not gender dysphoria 
preexisted his entrance onto active duty is immaterial to the 
present decision.  The veteran's service medical records 
contain no report of treatment for, or diagnosis of, any 
psychiatric disorder, including gender dysphoria.  His 
February 1974 separation physical examination report 
indicates that, upon clinical evaluation, he was found to be 
normal psychiatrically.

The only evidence of record, other than the veteran's 
statements, which might be construed as relating his gender 
or sexual disorders to service is the report of the March 
1990 VA examination.  That report, however, indicates PTSD 
and gender identity disorder of adulthood, not otherwise 
specified, with reported onset in 1972, coinciding with post-
combat stress.  The statement, "with reported onset in 
1972" dates the disorder to military service.  However, it 
is based upon a history reported by the veteran.  The Board 
is not bound to accept the opinion of a health professional 
that is based on the veteran's recitation of his medical 
history.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995), (as to determination of well groundedness) and 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration).

The Board has also reviewed private and other VA medical 
evidence from 1981 to October 1998, including numerous VA and 
private psychiatric examination reports.  There is no medical 
evidence of record which relates the veteran's gender 
dysphoria to his active duty service.  Thus, the Board finds 
there to be no competent medical evidence that the veteran's 
gender dysphoria was manifest in service or was otherwise 
related to his period of active military service.  

Accordingly, the Board finds the veteran's claim for service 
connection for gender dysphoria, on a direct basis, to be not 
well grounded.

The Board will now turn its attention to the veteran's claims 
that his gender dysphoria was caused or aggravated by his 
service-connected PTSD.

The evidence reveals an August 1984 VA psychiatric 
examination report containing an Axis I diagnosis of sexual 
disorder, transvestism, and an Axis II diagnosis of atypical 
personality disorder.  The veteran reported he cross-dressed 
2-3 times a week since returning from Vietnam.  PTSD was not 
diagnosed.  There is no opinion contained in this report 
which indicates transvestism was related to PTSD.  A January 
1986 VA psychiatric examination report, which contained a 
diagnosis of PTSD, did not contain a diagnosis of any sexual 
disorder, including transvestism or gender dysphoria.

The March 1990 VA examination report contained a diagnosis of 
Axis I PTSD and gender identity disorder of adulthood, not 
otherwise specified, with reported onset in 1972, coinciding 
with post-combat stress.  The Board commented on this report 
earlier in this decision insofar associating gender 
dysfunction with service in 172.  As far as suggesting gender 
dysfunction was caused by PTSD, the report does nothing of 
the sort.  Rather, the report only says that both disorders 
began at the same time, not that one caused the other.

A September 1993 private psychiatric examination report, in 
which it was noted that the purpose was for evaluation for a 
transsexual program, contains an Axis I diagnosis of PTSD and 
residual symptoms of a dysthymic disorder, and an Axis II 
diagnosis of possible schizoid personality disorder.  The 
examiner indicated he did not feel the veteran was 
appropriate for participation in the transsexual program due 
to several problems, including continuing substantial 
symptoms of depression and PTSD.  Nothing in this report 
implicates PTSD as the cause of gender dysfunction or 
suggests that the former made worse the latter.  

A November 1993 private psychiatric examination report 
contains Axis I diagnoses of transexualism, dysthymia, 
secondary type, undifferentiated somatoform disorder, and 
PTSD, and an Axis II diagnosis of rule out passive-aggressive 
personality disorder.  While the examiner indicated a number 
of problems, going from the veteran's childhood to the 
present, and including PTSD, were "important factors 
contributing to his stress," he did not opine that PTSD 
caused or aggravated the transexualism.

A February 1994 VA psychiatric examination report, in which 
it was indicated the examiner was a Ph.D., contains a history 
reported by the veteran of beginning cross dressing at the 
age of five or six.  This report contained Axis I diagnoses 
of PTSD, dysthymia, and transsexualism, and an Axis II 
diagnosis of rule out passive aggressive and schizoid 
personality disorders.  There was no opinion contained in 
this report, however, which indicated transsexualism was 
either caused or aggravated by PTSD.

Another February 1994 VA psychiatric examination report, in 
which it was indicated the examiner was a medical doctor, 
contains Axis I diagnoses of PTSD, dysthymic disorder, and 
transsexualism, and an Axis II diagnosis of rule out passive 
aggressive and schizoid personality disorders.  There was no 
opinion contained in this report, however, which indicated 
transsexualism was either caused or aggravated by PTSD.

A June 1995 private psychiatric examination report also 
contains a history reported by the veteran of wanting to be a 
female since the age of five or six, and beginning cross 
dressing at age eight or nine.  He reported he started cross 
dressing regularly in 1974, and stopped wearing male clothes 
completely in 1983.  He also reported a "probable history of 
PTSD but he indicated that he believes the PTSD has 
resolved."  The diagnostic impressions were gender identity 
disorder and probable PTSD.  The examiner's summary and 
conclusions were that gender dysphoria and gender identity 
disturbance went back to childhood.  The examiner stated his 
belief that the veteran's overall mental health appeared 
improved by comparison with that of 1993.

A July 1995 Davidson County Tennessee Probate Court Order 
indicates the veteran changed his name from John A. Johnson 
to Jonnie A. Johnson.

A July 1995 statement from a private Medical Doctor stated 
that the veteran suffered from gender identity disorder and 
PTSD, which was in remission.

A January 1997 private Social Security Administration 
psychiatric examination report contains Axis I diagnoses of 
delusional disorder, persecutory type, gender identity 
disorder, and PTSD, in remission.

A September 1998 VA psychiatric examination report, in which 
it is noted that the examination was conducted by a Medical 
Doctor who had reviewed the entire claims file and the 
Board's remand, contains Axis I diagnoses of gender dysphoria 
disorder and PTSD, mild, and an Axis II diagnosis of 
personality disorder not otherwise specified.  The examiner 
noted that there was "no indication that the veteran's 
[PTSD] aggravated the pre-existing Gender Dysphoria."  The 
examiner also indicated the "existence of Gender Dysphoria 
does not in any way preclude the presence of [PTSD].  The 
Gender Dysphoria is not an acquired Mental Disorder, a 
Developmental Disorder or a Personality Disorder."  While 
the physician indicated the veteran "clearly" had "some 
motivation to present himself in a favorable light and not to 
have any psychiatric illness of any severity documented as 
this might tend to, perhaps, diminish his chances of getting 
sex change surgery," he indicated he had, "at the beginning 
of the examination, emphasize[d] that the present examination 
was specifically generated as a result of his Compensation 
claim, and [the physician] also emphasized the necessity for 
full disclosure of the nature and severity of any symptoms so 
that they may be documented and taken into account in making 
a diagnosis and determining any level of disability."

An October 1998 VA psychiatric examination report in which it 
is noted that the examination was conducted by a Ph.D., 
indicated the examiner had reviewed the VA Medical Center 
medical records and the summary portion of the September 1998 
VA psychiatric examination report, which summarized the 
claims file medical evidence.  The examiner indicated that 
"[o]verall, [the veteran] denies significant current 
reexperiencing, avoidance or arousal symptoms associated with 
Vietnam-related trauma experiences."  In summary, the 
physician indicated that the current symptomatology reported 
by the veteran would not "suggest a clinical diagnosis of 
PTSD."  Thus, the physician indicated he could find "no 
significant evidence that [PTSD] symptoms exacerbate or 
effect a preexisting gender identity disturbance."  Further, 
the physician indicated he did not find "obvious evidence of 
gender dysphoria, and in fact, found no evidence of 
significant psychological distress at the current time.  
However, it is important to note that [the veteran] 
approached our exam defensively, obviously wishing to present 
himself in a psychologically positive manner."

Thus, the most current evidence is in equipoise as to whether 
the veteran currently suffers from PTSD.  The Board notes, as 
did the October 1998 examiner, that his PTSD symptomatology 
has been found to be no more than mild, and sometimes not 
even diagnosed, for a number of years.  Also, the most 
current psychiatric examiners have clearly concluded that his 
gender or sexual disorders were not caused or aggravated by 
his service-connected PTSD.

The veteran's opinion that his gender dysphoria was caused or 
aggravated by his service-connected PTSD is also not 
competent medical evidence sufficient to well ground his 
claim.  As noted above, a well grounded claim for secondary 
service connection requires medical evidence showing a 
relationship between a service-connected disability and the 
condition claimed to be secondarily service connected.  See 
Dinsay, supra; Loche, supra; Libertine, supra.  In this 
regard, the appellant has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded;" that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Tirpak, supra.  There must be evidence 
that the disability claimed is proximately due to or the 
result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin, supra.

The relationship of the veteran's service-connected 
disability and a non-service connected disability is not 
susceptible to informed lay observation, and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Libertine, supra; Reiber, 
supra; Schroeder, supra; Proscelle, 2 Vet. App. at 633.  
Therefore, the veteran has not met the first step for a well 
grounded secondary service connection claim, because he has 
not provided credible ("satisfactory") evidence that his 
service-connected PTSD caused his gender dysphoria.

Consequently, as a well grounded claim for secondary service 
connection requires medical evidence that a service-connected 
disability either caused or aggravated another disability in 
order to be plausible, see Caluza and Lathan, both supra., 
and the veteran has submitted no such evidence, the veteran's 
claim for service connection for gender dysphoria, as being 
secondary to his service-connected PTSD, must be denied as 
not well grounded.

II.  An increased rating for PTSD

When he originally filed his increased rating claim in June 
1993, the veteran essentially contended his disability had 
worsened, warranting a rating in excess of 30 percent 
disabling.

During his September 1998 VA psychiatric examination the 
veteran indicated his current PTSD symptoms were being 
"cautious about people and not really trusting."  He also 
reported he felt he had his "stress under control."  He 
also reported he wanted to be employed, and specifically, 
that he wanted to go into hotel/motel management.  He also 
reported he did not feel there was any reason he could not do 
so or perform any such duties.  He reported he had some 
friends.  He also reported he was "better than I was 10 
years ago."  He reported no ongoing feelings of nervousness, 
tremulousness, palpitations, shortness of breath, chest pain, 
anger, irritability, worry, fear, tension, changes in memory 
or concentration, and no recent flashback or avoidance 
behavior.  He reported no history of hypomanic or manic 
episodes, paranoid symptoms, delusions, or bizarre thoughts, 
and that he had a good appetite, slept six to seven hours per 
night, felt rested when he awoke, and had nightmares but once 
per month.  He also reported that he enjoyed reading the DSM-
IV.

The examiner indicated the veteran was friendly and 
cooperative during the sessions, made good eye contact, was 
well groomed (in a dress, high heels, with makeup), showed no 
evidence of anxiety or depression, had a calm affect, was 
relaxed throughout the examination, showed a full range of 
appropriate affect, had a good and appropriate sense of 
affect, and described his mood as being "okay."  The 
veteran was noted to be alert and oriented to person, place, 
time, and situation, showed no unusual psychomotor activity, 
gestures, or behavior, nor deficits of cognition, memory, 
learning, or attention.  His thought was noted to be coherent 
and logical without flight of ideas or loose association, and 
with no suicidal or homicidal ideations.  No evidence of 
auditory or visual hallucinations, delusions, paranoia or 
psychotic thought was noted, nor was a deficit of 
calculation, abstraction, similarities, or general 
information, or organicity.  His judgment was noted to be 
good, and he had some psychological insight and some 
likelihood of developing further insight.  The diagnoses 
were: (Axis I) gender dysphoria disorder, PTSD, mild; (Axis 
II) personality disorder, not otherwise specified; (Axis III) 
hormone therapy; (Axis IV) residential move, PTSD symptoms; 
(Axis V) highest Global Assessment of Functioning (GAF) for 
the past year, 61-70, mild symptoms - current GAF 61-70.  The 
examiner indicated that PTSD symptoms were minimal and 
apparently significantly less than as reported previously.  
The examiner indicated that the veteran did tend to avoid 
social contact, and that it was not clear what his actual 
level of disability was, as he had no been employed for 
approximately 17 years.  While the examiner indicated the 
veteran clearly had some motivation to present himself in a 
favorable light, i.e., that a psychiatric illness of any 
severity diminished his chances of being approved for sex 
change surgery, the examiner indicated he fully explained to 
the veteran the purpose of the examination was to evaluate 
him for compensation purposes.

An October 1998 VA psychiatric examination report, in which 
it was noted the examination was conducted by a Ph.D., who 
had reviewed the VA Medical Center records and the September 
1998 VA examination report.  The Board notes that the 
September 1998 report was rendered subsequent to a thorough 
review of the claims file, and the Ph.D. indicated in his 
report details of that review.  Several different 
psychological tests were conducted, as was the PTSD stress 
disorder scale for American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner indicated the specific PTSD 
symptoms test revealed inconsistencies in the veteran's 
responses.  On the Mississippi Scale for Combat Related PTSD, 
the veteran produced a score of 91, which the examiner 
indicated fell below the cut-off of 107 for individuals with 
Vietnam-related combat PTSD.  The examiner summarized that, 
on a structured diagnostic interview for PTSD, no current 
evidence of significant reexperiencing, arousal, or avoidance 
symptoms which would suggest a clinical diagnosis of PTSD 
were found.  The examiner also indicated that, while the 
veteran has been diagnosed with PTSD for a number of years, 
he currently denied any significant PTSD symptoms, and had 
minimal symptoms upon examination in January 1997, when PTSD 
was found to be in remission.

The Board notes, initially, that during the pendency of the 
appeal, the schedular criteria for rating PTSD were changed, 
effective from November 7, 1997.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  To give the veteran every 
consideration with respect to the current appeal, the claim 
will be rated under the former rating criteria from June 30, 
1993, the date of receipt of his increased rating claim, to 
November 6, 1997, and under both the former and the revised 
rating criteria from November 7, 1997.  Revised or 
liberalizing statutes or regulations may only be considered 
in rating a veteran's service-connected disability on and 
after the effective date of the law.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993), a 50 percent rating required 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating required that the veteran's attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
It required totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran had to be demonstrably 
unable to obtain or retain employment.

As noted above, for a 50 percent rating under the former 
criteria, the evidence must show that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, and that by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Such is not shown in 
this case.  As noted above, the two most current examinations 
of the veteran, see Francisco, supra, indicate no more than a 
mild disability, and very few, if any, PTSD symptoms, and the 
veteran himself reported few, if any, PTSD symptoms.  As the 
veteran has indicated he reads the DSM-IV for enjoyment, the 
Board notes a 61-70 GAF score is related in that publication 
to "some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, [and] 
has some meaningful relationships."  Thus, the most recent 
medical evidence does not indicate that, by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Specifically with 
respect to the effect of the veteran's psychiatric impairment 
on his ability to work, the veteran reported, during his 
September 1998 examination, as noted above, that he wanted to 
go into hotel/motel management, and that he did not feel 
there was any reason he could not do so or perform any such 
duties.

Based on the foregoing, the Board finds that the veteran's 
PTSD symptomatology does not rise to the considerable level 
required for a 50 percent rating under the former criteria.  
Moreover, by definition, it does not meet the criteria for a 
70 percent or 100 percent rating, as these require that his 
symptomatology produce more occupational and social 
impairment than that required for a 50 percent rating.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).

Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521.  PTSD is  rated 
in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under that section, a 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

As noted above, the medical evidence indicates that the 
veteran has no more than a mild PTSD illness, with few, and 
mild, PTSD symptoms.  Applying the same symptomatology, GAF 
scale scores, and rationale as with the former PTSD criteria, 
the Board finds that the veteran's symptomatology does not 
exhibit the necessary flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships as to warrant a 50 percent rating under the 
revised criteria, from November 7, 1996.

Specifically with respect to the effect of the veteran's 
psychiatric impairment on his ability to work, the revised 
criteria for a 50 percent rating requires reduced reliability 
and productivity which is more than occasional.  As noted in 
the analysis as to former criteria, above, the veteran does 
not contend that he has this requirement.

As the veteran does not meet the criteria for a 50 percent 
rating under the revised criteria, he, by definition, does 
not meet the criteria for a 70 percent or 100 percent rating 
under that criteria, as these require that his symptomatology 
produce occupational and social impairment to an even greater 
degree than that required for a 50 percent rating.  See 
Shoemaker, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
PTSD, under either the former, or the revised criteria, from 
November 7, 1996, and his request for an increased rating 
must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for gender dysphoria (transsexualism), as 
being secondary to, or aggravated by, service-connected PTSD, 
is denied.

An increased rating for post-traumatic stress disorder 
(PTSD), currently rated as 30 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

